Mr. Justice Leech delivered the opinion of the court: The evidence.in this case shows that the claimant, John Trebusak, in the month of September, 1924, and for a long time prior thereto, was and still is the owner of and in actual possession of the following real estate, to-wit: A certain tract of land which is legally described as .21 acres situated in Township Number. Thirty-three (33) in Section Thirty-three (33) in the county of LaSalle, State'of Illinois, and located adjacent to and along Route 2, the same being concrete highway commonly known as the State highway. At a point about 350 yards southeast from the junction point of Routes 2 and 7, both hard-surfaced roads, the piece of land above described has a frontage of 165 feet along and on said Route 2 and' extending 115 feet wide or deep at the east end and 53 feet wide or deep at the west end, that during the month of September, 1924, and prior thereto the claimant and his family resided in the house located on the above described premises in the village of Jones, a small town about three miles south of LaSalle. The claimant alleges that the State of Illinois, through its duly authorized agents, caused to be laid in said premises during September, 1924, hard-surfaced road commonly known as Route Number 2, which is along and adjacent to the said premises. In the construction of this road, the State of Illinois ’ duly authorized agents and servants caused to be placed a large amount of earth and other material, which it had excavated in the laying and making of said highway upon the real estate of said claimant, John Trebusak, covering all of the frontage along said Route Number 2 of said real estate for from 10 to 15 feet wide and ranging from 3 to 18 feet high all along his land. A demurrer has been filed to the declaration, which, as a matter of law, is sustained, but this court, in equity, social justice and good conscience, believes that an award should be made, and the Attorney General’s office has agreed that an award of $500.00 should be made to the claimant. We therefore award the claimant the sum of $500.00.